                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    BECKLEY DIVISION


WILLIAM SKEENS,

                             Plaintiff,

v.                                                 CIVIL ACTION NO. 5:19-cv-00131

OFFICER McCOY,

                             Defendant.



                        MEMORANDUM OPINION AND ORDER


       On February 25, 2019, the Plaintiff’s Complaint (Document 2) was filed in this matter.

On July 5, 2019, the Plaintiff filed an Application to Proceed Without Prepayment of Fees and

Costs (Document 6) and an Amended Complaint (Document 7). Subsequently, on September 9,

2019, the Plaintiff filed a second Amended Complaint (Document 10).

       By Standing Order (Document 3) entered on February 25, 2019, this action was referred

to the Honorable Omar J. Aboulhosn, United States Magistrate Judge, for submission to this Court

of proposed findings of fact and recommendation for disposition, pursuant to 28 U.S.C. § 636.

On September 1, 2019, the Magistrate Judge submitted a Proposed Findings and Recommendation

(Document 11) wherein it is recommended that this Court deny the Plaintiff’s Application to

Proceed Without Prepayment of Fees and Costs, dismiss the Plaintiff’s Amended Complaint, and

remove this matter from the Court’s docket. Objections to the Magistrate Judge’s Proposed

Findings and Recommendation were due by September 27, 2019.

                                               1
       Neither party has timely filed objections to the Magistrate Judge’s Proposed Findings and

Recommendation. The Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

Failure to file timely objections constitutes a waiver of de novo review and a party’s right to appeal

this Court’s Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th

Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Plaintiff’s Application to Proceed Without Prepayment

of Fees and Costs (Document 6) be DENIED, the Plaintiff’s Amended Complaint (Document 10)

be DISMISSED, and this matter be REMOVED from the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Aboulhosn, counsel of record, and any unrepresented party.

                                               ENTER:         October 7, 2019




                                                  2
